Citation Nr: 0933270	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
syphilis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to March 
1975.

This matter is on appeal from a March 2004 rating decision 
from the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
reopening a claim for service connection for syphilis.

In July 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional agency of original 
jurisdiction (AOJ) action is needed to comply with the 
notification requirements of the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  As was alluded to in the 
Introduction, the Board remanded this case in July 2007 for 
further development.  In essence, the Board instructed the 
AOJ to send the Veteran a notice letter in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ mailed the 
Veteran notice in a letter dated August 29, 2007.  

The August 2007 VCAA letter stated, "[y]ou were previously 
denied service connection for syphilis.  You were notified of 
the decision on August 11, 1999."  The August 2007 letter 
notified the Veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
Specifically, the letter noted "[t]o qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time."  The letter also stated, "[i]n order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The letter then noted, "[y]our claim was previously denied 
because the requested new and material evidence to show was 
not received and therefore the claim was disallowed.  
Therefore, the evidence you submit must relate to this 
fact."

However, the Board finds that the VCAA notice with regard to 
the requirements for reopening a claim is deficient.  The 
Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the AOJ provided the Veteran a specifically tailored 
notice letter explaining what was needed to reopen the claim 
for service connection for syphilis, in light of the prior 
deficiencies in the claim.

In this regard, the Veteran was previously denied service 
connection for syphilis and notified of the RO decisions on 
December 13, 1978 and August 10, 1989.  In August 1990, the 
Board denied service connection for syphilis on the basis 
that a new factual basis had not been provided which showed 
that chronic syphilis began during the Veteran's military 
service.  Subsequently, in an August 1991 Memorandum 
Decision, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the denial.  In a later decision, the 
RO denied the claim again and the Veteran was notified by 
letter dated August 11, 1999.  The letter stated that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection and that the in service 
syphilis was an acute condition and fully resolved with 
treatment, and that to reopen the claim will require that he 
furnish new and material evidence, not previously considered 
to show that syphilis was incurred in, or aggravated by, 
military duty, and has existed from service discharge to the 
present time.

Although the August 2007 notice informed the Veteran of the 
need to submit new and material evidence, as indicated above; 
the Veteran was not informed as to what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient, 
specifically, that chronic syphilis was not shown.

Therefore, to ensure that all due process requirements are 
met, the AOJ should, through VCAA-compliant notice, give the 
Veteran another opportunity to present additional information 
and evidence pertinent to the claim remaining on appeal.  See 
38 U.S.C.A. § 5103(b).  In addition to providing the notice 
of the basis(es) for the prior denials of the claim the AOJ 
should provide information as to what evidence is needed to 
establish the claim, on the merits.

After providing the appropriate notice, the AOJ should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Additionally, the Veteran has appointed the Texas Veterans 
Commission as his representative. (See November 2004 
Appointment of Veterans Service Organization as Claimant's 
Representative form (VA Form 21-22)).  Upon review of the 
record, it does not appear that the representative was given 
an opportunity to submit argument or procedural documents in 
support of the Veteran's claim after the Appeals Management 
Center (AMC) had completed the remand development in the 
case. When an appellant appeals to the Board, he or she "will 
be accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2008).  When 
an appellant has appointed a representative, the AOJ must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21- 
1, PartIV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2008).  In order to comply with due process of law, the 
Veteran's representative must be provided the opportunity to 
review the record and offer written argument on his behalf. 

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  However, identification of specific actions 
requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the AOJ should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish to the Veteran 
a VCAA-compliant notice letter regarding 
the claim remaining on appeal.  This 
letter must explain what type of evidence 
is needed to reopen the claim for service 
connection for syphilis (in light of the 
basis(es) for the prior denials of the 
claim including that chronic syphilis was 
not shown) as well as what is needed to 
establish the underlying claim for service 
connection.

The AOJ should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal.  

2.  If the Veteran responds, the AOJ 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the AOJ 
should notify him of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AOJ 
should readjudicate the claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.

3.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations.

4.  Forward the claims folder to the Texas 
Veterans Commission and afford the 
organization an opportunity to review the 
claims folder and submit a VA Form 646 on 
behalf of the Veteran.  All efforts made 
should be documented and incorporated into 
the claims file. Notification of this 
action should be sent to the Veteran and 
documented in the claims file.

5.  Afford the Veteran and his 
representative the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Veteran need take no action 
unless otherwise notified.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The AOJ and the 
Veteran are advised that the Board is obligated by law to 
ensure that the AOJ complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the AOJ is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




